Citation Nr: 1111636	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  01-08 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Marcia L. Moellring, Attorney


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1946 to October 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision which, in part, denied service connection for hypertension, including as secondary to mustard gas exposure.

Historically, in an August 1986 rating decision, the RO, in part, denied service connection for hypertension.  The Veteran was notified of this decision and did not perfect an appeal.

In October 2005, the Board reopened the claim of service connection for hypertension, denied the claim as secondary to mustard gas exposure, and remanded the claim on a direct basis.  The Board affirmed the denial of service connection for hypertension on a direct basis in an April 2007 decision.

The Veteran appealed the April 2007 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2009, the Court remanded the issue of entitlement to service connection for hypertension to the Board pursuant to a Joint Motion for Partial Remand (Joint Motion) that had been filed by the parties.  The Board then undertook additional development by obtaining medical opinions from the Veterans Health Administration (VHA).  The case now returns to the Board for appellate review.

The Veteran recently submitted additional evidence in support of his claim, along with an appropriate waiver of RO consideration.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the agency of original jurisdiction (AOJ) for initial review unless this procedural right is waived by the appellant).


FINDING OF FACT

The Veteran's current hypertension is etiologically related to service.


CONCLUSION OF LAW

Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


B.  Evidence

Initially, the Board notes private treatment records dated September 2009, which note a current diagnosis of hypertension.

The Veteran's service entrance examination in May 1946 showed no pertinent complaints or abnormalities referable to any cardiovascular problems.  The Veteran's cardiovascular system was normal, a chest x-ray study was negative, and his blood pressure was 146/72.  Other than a single blood pressure reading of 120/72, when treated for a dislocation of the right knee in January and February 1947, the service medical records, including his separation examination in September 1947, were silent for any complaints, treatment, or pertinent abnormalities referable to any cardiovascular problems, including hypertension.  The Veteran's separation examination showed his cardiovascular system was normal, a chest x-ray study was negative, and his blood pressure was 128/82.

The Veteran made no mention of any cardiovascular problems, including hypertension, at the time of his original application for VA compensation in December 1947, and no pertinent abnormalities were noted on VA examination in February 1949 or November 1959.  On VA examination in February 1949, his blood pressure was 145/80.

The first evidence of hypertension was noted on VA examination in June 1973.  The diagnoses at that time included arterial hypertension, mild in degree, based on several blood pressure measurements.  

At the direction of the Board remand in October 2005, the Veteran was examined by VA to determine the nature and etiology of his current hypertension.  The Veteran was examined by VA in June and October 2006.  The examiner's indicated that the claims file was reviewed and included a description of the Veteran's medical history.  Both examiners concluded that the Veteran's hypertension was not related to service.  The VA examiner in October 2006 provided a more thorough explanation for her opinion and concluded that not only was the Veteran's current hypertension not related to service but that, according to current medical standards, it pre-existed service.  The examiner noted that, according to the recommendations of the Seventh Report of the Joint National Committee for the Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC 7), the Veteran's blood pressure of 146/72 at the time of his service entrance examination in 1946 was indicative of Stage I hypertension, and that his blood pressure of 128/82 at discharge was consistent with pre-hypertension.  Based on the clinical evidence of record, the examiner opined that the Veteran's current hypertension was present at the time of enlistment.

The Veteran submitted a private opinion dated December 2009 from a registered nurse and certified legal nurse consultant.  She stated that the JNC 7 required the average of two blood pressure readings taken on at least two separate office visits in order to diagnose hypertension, and that hypertension could not be diagnosed on one single reading.  Only one reading was generated at the time of enlistment.  However, if hypertension was present at enlistment, the single available reading was indicative of stage I hypertension.  The single reading, however, made it difficult in determining whether high blood pressure was due to hypertension versus another factor, such as the stress and anxiety of enlisting into service.  The reading at enlistment should have resulted in a follow-up measurement to confirm a diagnosis of hypertension and the necessity of treatment.  At the time of discharge, the single reading of 128/82 suggested prehypertension, which the nurse indicated was simply an alert to begin lifestyle changes to avoid progressing to hypertension.  In her opinion, it was not possible to determine an exact date of onset for the Veteran's hypertension, but it was at least as likely as not that hypertension was present during service, and that it was aggravated while in service as a result of the delay in treatment.  Untreated hypertension damages the blood vessels.  Shortly after service, in February 1949, the Veteran had a blood pressure reading of 145/80, which could be classified as stage I hypertension.  His blood pressure continued to rise, and she noted a reading of 160/100 in September 1959, though this finding does not appear to be in the claims file.  He was currently treated with anti-hypertensive medications.

A VHA opinion was obtained in June 2010.  The examiner noted the Veteran's three blood pressure measurements in service, and noted the additional post-service findings.  He stated that, under the standards in effect in 1946, the Veteran was considered normotensive when he joined service, but had stage I hypertension by the standards in force today.  He concluded that it was at least as likely as not that the Veteran's current hypertension was related to his blood pressure readings taking at enlistment, during his in-service hospital stay, or at separation.  An addendum to the VHA opinion was obtained in September 2010, and the examiner again emphasized that the Veteran's blood pressure at enlistment was considered normal in 1946, but is considered stage 1 hypertension today.

The Veteran submitted an additional private opinion dated November 2010 from the same nurse who provided the December 2009 opinion.  She again reiterated that the single blood pressure reading taken at enlistment is insufficient to establish a diagnosis of hypertension.  Moreover, she contradicted the VHA opinion's assertion that the Veteran's blood pressure at enlistment was considered normal under the standards used in 1946 and she noted that the VHA examiner provided no explanation for that basis, nor was there any mention of which diagnostic criteria was used to make that determination.  She also noted that although the VHA examiner stated that the Veteran's blood pressure was abnormal 27 years after military service in June 1973, the Veteran's blood pressure was in fact elevated in 1949, two years after active military service.  She contended that under those historical criteria, the Veteran's 146/72 blood pressure reading in 1946, and his 145/80 reading in 1949, were indicative of mild hypertension.  Utilizing either the historical criteria or the current JNC 7 criteria, it was not possible to determine an exact date of onset of the Veteran's hypertension, but it was at least as likely as not that hypertension was present during service.

C.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Here, there is no entry during the Veteran's induction examination regarding any defect, infirmity, or disorder with regard to hypertension.  Thus, the Veteran is entitled to a presumption of soundness, and therefore it does attach.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

In this case, the Veteran's blood pressure measured 146/72 during his enlistment examination.  There are several opinions in this case that conclude that the Veteran had hypertension upon entering service.  These opinions are based on the single blood pressure reading taken during the enlistment examination.  However, in evaluating the Veteran's condition at the time of enlistment, the Board notes that Diagnostic Code 7101, which addresses hypertension, requires that the condition be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  This weighs heavily in favor of the conclusion that the single reading taken at the time of the Veteran's entrance examination is insufficient to establish a definitive diagnosis of hypertension at the time of enlistment.  Further, as noted by the private nurse's opinion in December 2009, JNC 7 required the average of two blood pressure readings taken on at least two separate office visits in order to diagnose hypertension, and that hypertension could not be diagnosed on one single reading.  Therefore, the Board finds that there is not clear and unmistakable evidence that hypertension existed prior to service, and the presumption of sound condition on entrance is not rebutted.

Therefore, the remaining inquiry is whether the Veteran's currently diagnosed hypertension was incurred in or otherwise related to service.  As discussed above, there are several opinions addressing the etiology of the Veteran's disability.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

The Board finds limited probative value in the October 2006 VA opinion and the June 2010 VHA opinion, as these are predicated on the assumption that the Veteran had preexisting hypertension.  As discussed above, the Board has concluded that the record does not contain clear and unmistakable evidence sufficient to rebut the presumption of soundness and as such it cannot be said that the Veteran's hypertension preexisted service based on the competent and probative evidence of record.

The private opinions submitted by the Veteran acknowledge the possibility of preexisting hypertension, but also noted that a single blood pressure reading was not a sufficient basis for a diagnosis.  The Board notes that the blood pressure reading taken at enlistment is evidence suggesting hypertension, and the December 2009 private opinion noted that hypertension was present during service.  Because it was untreated, the Veteran had what could be termed prehypertension on separation, another significant blood pressure reading in 1949, approximately 16 months after separation, and manifested stage I hypertension in later measurements.  In this regard, the Board notes that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Although the private opinions stated that it was not possible to know the exact date of onset of the Veteran's hypertension, they do assert that it is likely that hypertension was present in service and soon thereafter, and resulted in the Veteran's current condition due to a lack of diagnosis and treatment.  After reviewing the evidence, and with careful consideration of provisions of 38 U.S.C.A. § 5107(b) resolving all doubt in favor of the Veteran, the Board finds that current hypertension was incurred in service, and therefore service connection is warranted.


ORDER

Service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


